 
 
Exhibit 10.1
 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of February 13, 2012 (this
“Amendment”), modifies that certain Credit Agreement, dated as of January 4,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among RADIOSHACK CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors from time to time party thereto
(the “Facility Guarantors”), the financial institutions from time to time party
thereto (collectively, the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) for itself and the other Lenders.  Capitalized terms used herein and not
defined shall have the meaning assigned to such terms in the Credit Agreement.
 
RECITALS
 
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
 
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
Section 1.        Amendments to Credit Agreement.


(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
restating the following definition in its entirety as follows:


“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Borrower
and its Subsidiaries for any period, the ratio of (a) (i) Consolidated EBITDA
for such period minus (ii) the sum of (A) Capital Expenditures paid in cash
during such period (other than any Capital Expenditures financed with the
proceeds of Indebtedness) plus (B) the aggregate amount of Federal, state, local
and foreign income taxes paid in cash during such period to (b) the sum of (i)
Debt Service Charges paid in cash during such period plus (ii) Restricted
Payments constituting dividends paid in cash during such period pursuant to
SECTIONS 6.06(f) and (g) (but excluding, in any event, the Restricted Payment
constituting a cash dividend paid on December 15, 2011 in the amount
of  $49,621,741.00).
 
(b) Paragraph (d) of Section 5.01 (Financial Statements) of the Credit Agreement
is hereby amended by restating such paragraph (d) in its entirety as follows:
 

 
1

--------------------------------------------------------------------------------

 

(d)           as soon as available, and in any event no later than sixty (60)
days after the end of each Fiscal Year of the Borrower, (i) a detailed
consolidated budget by quarter for the following Fiscal Year (including a
projected Consolidated balance sheet of the Borrower and its Subsidiaries, the
related Consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), (ii) the
projected Borrowing Base and (iii) Availability forecasts, in each case, as of
the end of each quarter of the following Fiscal Year, and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”) (provided, however, that if
at any time during the previous Fiscal Year Borrower was required to deliver a
monthly Borrowing Base Certificate pursuant to SECTION 5.01(e), the Projections
shall be provided on a monthly basis).  The Projections shall in each case be in
form and substance satisfactory to the Administrative Agent and accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
estimates, information and assumptions believed to be reasonable and that such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect, it being understood that no assurance is
given that such Projections will be realized and that such Projections may vary
from actual results and such variances may be substantial;
 
Section 2.        Conditions Precedent.  This Amendment shall become effective
as of the date first written above (the “Effective Date”) upon the satisfaction
of the following conditions precedent:
 
(a)           Documentation.  The Administrative Agent shall have received a
fully-executed and effective Amendment, executed by the Borrower, the Facility
Guarantors, the Administrative Agent and the Required Lenders.
 
(b)           No Default.  On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
a Default or an Event of Default.
 
 
Section 3.        Representations and Warranties; Reaffirmation of Grant.  The
Borrower hereby represents and warrants to Administrative Agent and the Lenders
that, as of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Loan Parties set forth in the Credit
Agreement and in any other Loan Document are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, provided that any representation and warranty which is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates, (b) no
Default or Event of Default has occurred and is continuing, (c) the Credit
Agreement and all other Loan Documents are and remain legally valid, binding
obligations of the Loan Parties party thereto, enforceable against each such
Loan Party in accordance with their respective terms and (d) each of the
Security Documents to which such Loan Party is a party and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
as set forth in such respective Security Documents.
 
 
 
2

--------------------------------------------------------------------------------

 


Section 4.        Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by the Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.


Section 5.        Amendment as Loan Document.  This Amendment constitutes a
“Loan Document” under the Credit Agreement.


Section 6.        Costs and Expenses.  The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation,
execution and delivery of this Amendment.


Section 7.        Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE
DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).


Section 8.        Execution.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.


Section 9.        Limited Effect.  This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be an amendment or
waiver of any rights or remedies that the Administrative Agent or any Lender may
have under the Credit Agreement, under any other Loan Document (except as
expressly set forth herein) or under Law, and shall not be considered to create
a course of dealing or to otherwise obligate in any respect the Administrative
Agent or any Lender to execute similar or other amendments or waivers or grant
any amendments or waivers under the same or similar or other circumstances in
the future.


 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 10.        Ratification by Facility Guarantors.  Each of the Facility
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Facility Guarantors agrees and acknowledges that such Guarantor’s obligations
under the Loan Documents shall remain in full force and effect and nothing
herein shall in any way limit such obligations, all of which are hereby
ratified, confirmed and affirmed in all respects.

 
[Remainder of page intentionally blank.]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 
 

     RADIOSHACK CORPORATION,      as Borrower          By:   /s/ Mark Barfield  
 Name:   Mark Barfield    Title:   Vice President and Treasurer

 
 

     RADIOSHACK CUSTOMER SERVICE      LLC, as a Facility Guarantor          By: 
 /s/ Mark Barfield    Name:    Mark Barfield    Title:  Vice President and
Treasurer

 
 

     RADIOSHACK GLOBAL SOURCING      CORPORATION, as a Facility Guarantor      
   By:   /s/ Mark Barfield    Name:   Mark Barfield    Title:  Vice President
and Treasurer

 



     RADIOSHACK GLOBAL SOURCING      LIMITED PARTNERSHIP, as a Facility    
 Guarantor          By:  RadioShack Corporation, its general      partner      
   By:   /s/ Mark Barfield    Name:  Mark Barfield    Title:  Vice President and
Treasurer

 
 

     RADIOSHACK GLOBAL SOURCING,      INC., as a Facility Guarantor        
 By:   /s/ Mark Barfield    Name:  Mark Barfield    Title:  Vice President and
Treasurer

 


Signature Page to Second Amendment to RSH Credit Agreement
 
5

--------------------------------------------------------------------------------

 




     SCK, INC., as a Facility Guarantor          By:   /s/ Mark Barfield  
 Name:    Mark Barfield    Title:   Vice President and Treasurer

 
 

     TANDY FINANCE CORPORATION, as      a Facility Guarantor          By:  /s/
Mark Barfield    Name:   Mark Barfield    Title:  Vice President and Treasurer

 
 

     TE ELECTRONICS LP, as a Facility      Guarantor          By:   RadioShack
Corporation, its general      partner          By:   /s/ Mark Barfield    Name: 
 Mark Barfield    Title:  Vice President and Treasurer

 
 

     TRS QUALITY, INC., as a Facility      Guarantor          By:  /s/ Joel H.
Tiede    Name:   Joel H. Tiede    Title:   President

 



     IGNITION L.P., as a Facility Guarantor          By:   RadioShack
Corporation, its general      partner          By:   /s/ Mark Barfield  
 Name:    Mark Barfield    Title:   Vice President and Treasurer

 

Signature Page to Second Amendment to RSH Credit Agreement
 
6

--------------------------------------------------------------------------------

 
 
 

     BANK OF AMERICA, as Administrative      Agent, Swingline Lender, a Lender
and an      Issuing Bank          By:  /s/ David Vega    Name:  David Vega  
 Title:  Managing Director

 
 

     WELLS FARGO BANK, NATIONAL      ASSOCIATION, as a Lender and as an Issuing
     Bank          By:  /s/ Connie Liu    Name:  Connie Liu    Title:   Vice
President

 
 

     REGIONS BANK, as a Lender          By:   /s/ Louis Alexander    Name:
 Louis Alexander    Title:   Attorney in Fact

 
 
 

     JPMORGAN CHASE BANK, N.A., as a      Lender          By:  /s/ Kevin D.
Padgett    Name:  Kevin D. Padgett    Title:   Authorized Officer

 
 
Signature Page to Second Amendment to RSH Credit Agreement
7

--------------------------------------------------------------------------------

 
 
 

     HSBC BANK USA N.A., as a Lender          By:  /s/ Brian Gingue    Name:
 Brian Gingue    Title:  Vice President

 
 

     SOVEREIGN BANK, as a Lender          By:  /s/ Cameron D. Gateman    Name:
 Cameron D. Gateman    Title:   SVP - Large Corporate Banking

 
 

     FIFTH THIRD BANK, as a Lender          By:  /s/ Christopher Motley  
 Name:   Christopher Motley    Title:  Senior Vice President

 
 

     PNC BANK, NATIONAL ASSOCIATION,      Lender          By:   /s/ Jonathan
Parker    Name:  Jonathan Parker    Title:     AVP

 
 

     SUNTRUST BANK, as a Lender          By:   /s/ Virginia Sullivan    Name:
 Virginia Sullivan    Title:  VP

 
 
Signature Page to Second Amendment to RSH Credit Agreement
8

--------------------------------------------------------------------------------

 
 
 

     KEYBANK NATIONAL ASSOCIATION, as a      Lender          By:  /s/ Paul A.
Taubeneck    Name:   Paul A. Taubeneck    Title:  Vice President

 
 

     COMPASS BANK, as a Lender          By:  /s/ Ramon Garcia    Name:   Ramon
Garcia    Title:  Vice President

 
 
Signature Page to Second Amendment to RSH Credit Agreement
 
9
